Citation Nr: 0124613	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to February 6, 1996 for the service-connected left 
elbow disability.

2.  Entitlement to a rating in excess of 40 percent on and 
after February 6, 1996 for the service-connected left elbow 
disability.

3.  Entitlement to special monthly compensation (SMC) for 
the loss of use of one hand.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1991 
to September 1993.


This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO granted service connection 
for ulnar neuropathy of the left hand; a 50 percent 
evaluation was assigned, effective September 3, 1993.  In 
addition, the RO denied service connection for bilateral 
knee arthralgia.  Further, the RO denied SMC based on loss 
of use of one hand.

The RO entered a decision in April 1995 which granted 
service connection for a disability based on limited range 
of motion of the left elbow; a 20 percent evaluation was 
assigned, effective September 3, 1993.  The evaluation for 
left elbow disability based on limitation of motion was 
assigned as separate and distinct from the 50 percent 
evaluation assigned for left ulnar neuropathy.  The RO also 
denied a TDIU.  By a decision of February 1997, the RO 
assigned a 40 percent evaluation, effective February 6, 
1996, for the disability classified as limited range of 
motion of the left elbow.


The veteran initially sought a hearing at the RO before a 
traveling Member of the Board.  He later waived the right to 
an in-person hearing with a Member of the Board and, 
instead, requested a video conference hearing at the RO.  
This video conference was initially deferred so that the RO 
could review new medical evidence.  Subsequently, in a 
letter dated in April 1999, the RO inquired whether or not 
the veteran still wished to be scheduled for a Travel Board 
video conference hearing; if he did not respond 
affirmatively by May 18, 1999, the veteran was informed in 
this letter that his appeal would be returned to the Board 
for appellate review.  The veteran did not respond to the 
RO's inquiry within the prescribed time for a reply, and the 
appeal has been returned to the Board.

In September 1999, the Board denied service connection for 
right and left knee disorders.  In addition, the Board 
remanded the SMC and TDIU issues, as well as the veteran's 
appeal of the initial rating assigned for a service-
connected left elbow disability.  In December 1999 and in 
September 2000, the Board again remanded the case for 
further evidentiary and procedural development.  The 
development requested on remand was ultimately accomplished, 
and the case was returned to the Board for continuation of 
appellate review.  

Inasmuch as the pending appeal is from an original award, 
the Board has framed issues #1 and #2 as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In that decision, the United States Court of 
Appeals for Veterans Claims (Court) determined that original 
awards are not to be construed as claims for increased 
ratings.


FINDINGS OF FACT

1.  Prior to February 6, 1996, the service-connected left 
elbow (minor arm) disability, was manifested by limitation 
of flexion of the elbow to no more than 70 degrees or 
limitation of extension of the elbow to more than 90 
degrees.

2.  As of February 6, 1996, the service-connected left elbow 
(minor arm) disability, has been manifested by limitation of 
flexion of the elbow to no more than 45 degrees or 
limitation of extension of the elbow to more than 110 
degrees; neither ankylosis nor flail joint of the elbow has 
been demonstrated.  

3.  Remaining function of the left hand is greater than that 
which would be provided by an amputation stump at the site 
of election below the elbow with use of a suitable 
prosthesis.

4.  The veteran has completed two years of college, and has 
received education or training in design and drafting; has 
occupational experience in aircraft, mechanical and 
electrical design; and did not work from February 1994 to 
about January 1999.

5.  During the period from February 1994 to about January 
1999, the veteran's service-connected disabilities were not 
so severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  

6.  The veteran is currently gainfully employed as a design 
technician for the military and has been so since about 
January 1999.


CONCLUSIONS OF LAW

1.  A rating greater than 20 percent for a left elbow 
disability prior to February 6, 1996 is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 U.S.C.A. § 1155 (West 1991); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5306, 5307 (2001).

2.  A rating greater than 40 percent for a left elbow 
disability as of February 6, 1996 is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 U.S.C.A. § 1155 (West 1991); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5306, 5307 (2001).

3.  SMC based on loss of use of one hand is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 U.S.C.A. § 1114(k) (West 1991); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. §§ 3.350(a), 
4.63 (2001). 

4.  The veteran is not unemployable by reason of service-
connected disabilities.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records reveal that, in December 1992, 
the veteran underwent a left ulnar nerve release and 
submuscular anterior transposition.  The veteran's condition 
did not improve following surgery, and he started having 
some clawing of the fourth and fifth fingers. He continued 
to complain of pain in the elbow.  An orthopedist indicated 
in January 1993 that the veteran was developing an elbow 
flexion contracture.  As a result of this disability, the 
veteran was separated from service.

A VA general medical examination was performed in October 
1993.  The veteran stated that he was right handed.  It was 
found that he was wearing a mechanical device which 
passively maintained the fingers of the left hand in a 
partially extended position.  Range of motion of the left 
elbow was limited in extension to the 45 degree position; 
flexion was limited to approximately the 70 degree position.  
There was no motor function of left hand fingers 3, 4 and 5.  
Sensation was intact.  The diagnoses included left ulnar 
neuropathy with loss of function of left hand fingers 3, 4 
and 5.

In an application for TDIU, dated in May 1994, the veteran 
stated that he had completed two years of college.  He 
related that he had education or training in 
design/drafting.  He reported that he had occupational 
experience in aircraft, mechanical and electrical design.  
He noted that he had last worked full time in February 1994.  

A VA neurologic examination was performed in October 1994.  
Clinical inspection showed that the veteran had an obvious 
claw hand deformity on the left.  Grip strength was markedly 
reduced on the left, although there was good power of the 
thumb and index finger.  There was diminished sensation to 
pinprick in the ulnar distribution of the left hand.  Deep 
tendon reflexes were somewhat reduced at +1/4 on the left 
compared with +2/4 on the right.  There was atrophy of the 
first dorsal interosseous muscle.  No fasciculations were 
noted.  Electromyographic (EMG) and nerve conduction testing 
of the left upper extremity revealed diminished motor units 
in the first dorsal interosseous muscle with some large 
polyphasic units.  There was borderline, slow ulnar nerve 
conduction on the left with the nerve being stimulated at 
the area of the scar on the inside of the arm.  The left 
ulnar nerve was not in the ulnar groove.  The left median 
nerve was also slowed across the elbow area.  The impression 
was chronic left ulnar nerve injury with claw hand deformity 
and weakness.  

Of record are VA outpatient reports, dated from March 1995 
to January 1996, as well as a report of a VA neurologic 
examination performed in February 1996.  They do not reflect 
evaluation or treatment of the left upper extremity.

The veteran was afforded a VA examination of joints on 
February 6, 1996.  It was reported that, "His left elbow is 
almost fused, he has a total range of motion flexing and 
extending of 15 degrees.  He can flex to 95 degrees and 
extend to 120 degrees."  X-ray examination of joints was 
conducted.  The left elbow had essentially normal bone 
texture and structure; there was noted to be incomplete 
extension at the elbow.  The left hand exhibited flexion of 
the 3rd, 4th, and 5th rays at the metacarpal phalangeal, 
proximal interphalangeal, and distal interphalangeal joints; 
otherwise, no abnormality was seen.  

A VA neurologic examination was performed in April 1997.  
Essentially the same findings were recorded on physical 
examination and on electrodiagnostic testing as are 
referenced in the October 1994 VA neurologic examination.  

A statement in support of the claim for TDIU was received in 
March 1998.  The veteran related that he had worked as a 
designer of houses during the period from November 1994 
through March 1995.  He commented that he had been let go 
from his last job because of inability to get out the work 
load.  He stated that he left his previous job for better 
pay and employment opportunities.  With respect to both 
jobs, he remarked that he had been unable to function as 
expected because of medication.  He did not specify the 
medication or the condition(s) for which it was prescribed.

A VA examination of joints was performed in March 1998.  The 
veteran reported that he had recurrent neck pain.  He 
referred to pain radiating into the inter-scapular region.  
He indicated that he had pain in the left shoulder and noted 
that he was unable to reach the left arm overhead or to do 
work overhead with that arm.  

Clinical inspection disclosed that range of motion of the 
neck was as follows:  25 degrees of flexion, 20 degrees of 
extension, and 60 degrees of left and right lateral 
rotation.  The veteran had pain in the neck on extremes of 
motion.  He had tenderness to palpation in the posterior 
mid-line region.  No paracervical spasm was noted.  Range of 
motion of the left shoulder was as follows:  90 degrees of 
flexion, 90 degrees of abduction, 65 degrees of internal 
rotation, and 80 degrees of external rotation.  He had some 
pain in the interscapular region on range of motion testing.  
No tenderness to palpation was noted.  

X-ray examination of the cervical spine showed no 
significant abnormality, and an x-ray study of the left 
shoulder was normal.  The impression was left elbow 
neuropathy with related neck and shoulder pain.  The 
examiner commented that the veteran might possibly have 
frozen shoulder on the left, as he had markedly limited use 
of the left arm, apparently for some years since having 
sustained injury to the elbow.

VA outpatient reports, dated from January 1996 to October 
1998, primarily reflect the veteran's evaluation or 
treatment for conditions which are not the subjects of this 
appeal.  In February 1997, the veteran reported that he had 
experienced a tremor/shaking of the left forearm for the 
past three months; he also indicated that he had some 
tremors of the right hand.  The assessment was that reported 
shaking of the left arm could be the result of aborted 
seizure activity, as well as angry outbursts for which he 
was amnesic.  

A VA examination of joints was performed in January 2001.  
The examination was performed pursuant to the Board's most 
recent remand order of September 2000.  In that remand 
order, the Board pointed out inadequacies in the report of 
the February 1996 VA examination with respect to range of 
motion studies of the left elbow.  

The VA physician, who examined the veteran in January 2001, 
stated that the remand order and claims file had been 
reviewed prior to the examination.  The veteran reported 
that he had constant pain which shot up and down the left 
arm.  He indicated that he retained some functional capacity 
of the left hand, primarily including the ability to pinch 
between the thumb and index finger.  He wore an outrigger 
splint, which kept the metacarpophalangeal joints of the 
long, ring and small fingers in full extension.  It was 
noted that he had been gainfully employed at a naval 
installation for the past two years.  He was a design 
technician and almost all of his work was done on a computer 
with the use of mouse.  He said that the system was set up 
so that he could do everything with his right hand.

Clinical inspection of the left elbow revealed a well-healed 
surgical scar over the medial aspect of the elbow.  The 
elbow had a 65 degree flexion contracture (the veteran 
lacked 65 degrees from being able to straighten the elbow 
completely).  He had further flexion up to 100 degrees.  
There was pain on range of motion testing.  The veteran had 
a claw hand deformity on the left involving the long, ring, 
and small fingers.  He did retain pinch between the thumb 
and index fingers.  He did have markedly diminished grip 
strength on the left as compared to the right.  There was 
some decreased sensation to pinprick over the ulnar nerve 
distribution of the left hand.  Upper extremity measurements 
were 30 cm bilaterally.  Proximal forearm measurements were 
29 cm on the right and 26 cm on the left.  Overall, on 
muscle testing of the left arm, the left arm was somewhat 
weaker than the right arm.  The impression was status post 
ulnar nerve transposition with residual claw hand deformity 
and flexion contracture of the left elbow.

The examiner commented that the veteran had markedly 
diminished functional use of the left arm secondary to left 
ulnar nerve neuropathy with claw hand deformity.  However, 
as previously noted, the examiner pointed out that the 
veteran retained some ability to pinch between the thumb and 
index finger.  He still had some sensation in the hand, 
although it was abnormal.  Again noted was pain on range of 
motion testing.  The examiner observed that, certainly, 
there was functional loss secondary to the neuropathy, as 
well as due to pain associated with use.  There was 
demonstrated weakness of the arm, and the veteran likely had 
easy or excess fatigability of the arm, as there was some 
evidence of mild muscle atrophy of the proximal forearm 
muscles.  It was again pointed out that the veteran had lost 
most of the use of the left hand, except for the retained 
ability to pinch, as previously noted.  The examiner went on 
to state that the retained ability to pinch, as well as the 
retained sensation, although abnormal, still provided better 
function than that which would be provided by an amputation 
stump below the elbow with a suitable prosthesis.

Additionally, the examiner commented that pain would further 
limit function of the left elbow during flare-ups or with 
attempts at increased use.  However, the examiner also noted 
that it would not be feasible to attempt to express such 
functional loss in terms of additional limitation of motion, 
as such a matter could not be determined with any degree of 
medical certainty.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also 
the implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these provide additional protections.  
Therefore, they will be applied in this case.  Karnas, 
supra.

It is the Board's conclusion that the new law and 
regulations do not preclude the Board from proceeding to an 
adjudication of the appellant's claims.  This is because the 
requirements of the new law and regulations have already 
been satisfied.  By the statement of the case and 
supplemental statement of the case furnished the appellant, 
the RO has notified him of the information and evidence 
necessary to substantiate his claims.  Pertinent post-
service medical records have been associated with the 
record, and the appellant has undergone examination in 
connection with the claim on appeal.  Furthermore, the 
appellant requested, but later declined the opportunity to 
testify at a travel board hearing.  He also failed to timely 
respond to inquiries as to his wishes about appearing for a 
requested video conference hearing with a Member of the 
Board.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims are ready to be 
considered on the merits.

A.  Propriety of Ratings Assigned for a Left Elbow 
Disability

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2001).

A 30 percent rating is warranted for favorable ankylosis of 
the elbow of the minor extremity, at an angle between 90 
degrees and 70 degrees.  A 40 percent rating is warranted 
for intermediate ankylosis of the elbow of the minor 
extremity, at an angle of more than 90 degrees, or between 
70 degrees and 50 degrees.  A 50 percent rating is warranted 
for unfavorable ankylosis of the elbow of the minor 
extremity, at an angle of less than 50 degrees or with 
complete loss of supination or pronation.  38 C.F.R. § 
4.71a, Diagnostic Code 5205 (2001).

The following ratings are provided for limitation of flexion 
of the forearm of the minor extremity.  A noncompensable 
rating is warranted where flexion is limited to 110 degrees.  
A 10 percent rating is warranted where flexion is limited to 
100 degrees.  A 20 percent rating is warranted where flexion 
is limited to 90 degrees.  A 20 percent rating is also 
warranted where flexion is limited to 70 degrees.  A 30 
percent rating is warranted where flexion is limited to 55 
degrees.  A 40 percent rating is warranted where flexion is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2001).

The following ratings are provided for limitation of 
extension of the forearm of the minor extremity.  A 10 
percent rating is warranted where extension is limited to 45 
degrees.  A 10 percent rating is also warranted where 
extension is limited to 60 degrees.  A 20 percent rating is 
warranted where extension is limited to 75 degrees.  A 20 
percent rating is also warranted where extension is limited 
to 90 degrees.  A 30 percent rating is warranted where 
extension is limited to 100 degrees.  A 40 percent rating is 
warranted where extension is limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2001).

Range of flexion of the elbow is from 0 degrees to 145 
degrees.  38 C.F.R. § 4.71, Plate I (2001).

A 20 percent rating is warranted for joint fracture of the 
elbow of the minor extremity, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head 
of the radius.  A 50 percent rating is warranted for flail 
joint involving the elbow of the minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5209 (2001).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  

The Board has considered all diagnostic codes which are 
potentially applicable in evaluating the veteran's left 
elbow disability.  However, it would constitute the 
prohibited practice of "pyramiding" to rate his left elbow 
disability under more than one of the applicable diagnostic 
codes listed above since, in this case, they are all for 
application to the same underlying condition.  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notable functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).

A review of the record shows that the veteran's left elbow 
disability is most appropriately rated on the basis of 
limitation of motion of the forearm.  The left elbow is a 
joint of the veteran's minor arm.  

The evidence of record covering the period prior to February 
6, 1996 includes one report of an examination for rating 
purposes, conducted in October 1993, which lists range of 
motion of the left forearm.  It was found that the left 
elbow flexion was limited to 70 degrees and that left elbow 
extension was limited to 45 degrees.  The extent of 
limitation of flexion demonstrated supported assignment of a 
20 percent rating, while the extent of limitation of 
extension demonstrated supported assignment of a 10 percent 
rating.  In order to have been entitled to assignment of the 
next higher evaluation of 30 percent for the left elbow 
disability prior to February 6, 1996, there had to be 
objective evidence of flexion of the left elbow limited to 
55 degrees or of extension of the left elbow limited to 100 
degrees.  The Board notes, however, that this level of 
impairment had not been demonstrated.  A 20 percent rating 
was the highest evaluation assignable for the veteran's left 
elbow disability prior to February 6, 1996.  

The medical evidence depicting the status of the veteran's 
left elbow disability prior to February 6, 1996 gives no 
indication that the veteran winced or made other gestures 
indicating pain when he performed range of motion of the 
left elbow.  There was also no indication of objectively 
demonstrated significant weakened movement, excess 
fatigability or incoordination.  In light of the foregoing, 
the Board determines that an increased evaluation, based on 
pain or functional loss alone, was not warranted prior to 
February 6, 1996.  The Board has reviewed the entire 
evidence of record and finds that the 20 percent rating 
assigned by the RO for the veteran's left elbow disability 
reflects the most disabling this disorder had been from the 
beginning of the appeal period through February 5, 1996.  
Fenderson, supra.

The evidence of record covering the period since February 6, 
1996 includes one report of an examination for rating 
purposes, conducted on February 6, 1996, which listed range 
of motion of the left forearm.  The Board reviewed the 
report of that examination and found that it was inadequate 
for rating purposes because of ambiguous, contradictory 
findings.  In any event, the RO assigned a 40 percent 
evaluation for the left elbow disability on the basis of 
that examination report.  The RO apparently interpreted the 
report as showing that limitation of extension of the elbow 
of veteran's minor arm was sufficiently severe, so as to 
satisfy criteria for assignment of a 40 percent evaluation 
under Diagnostic Code 5207.  The 20 percent rating had 
previously been assigned for the left elbow disability under 
Diagnostic Code 5206 for application to limitation of 
flexion of the elbow.

A VA examination was performed in January 2001, in part, for 
the purpose of obtaining accurate range of motion studies of 
the left elbow.  The examiner's findings were responsive to 
the Board's remand.  The January 2001 examination is the 
most recent examination of record depicting range of motion 
of the left elbow.  That examination showed that the veteran 
was capable of flexing the left elbow to 100 degrees and of 
extending the left elbow to 65 degrees.  In fact, the extent 
of limitation of flexion demonstrated would not support 
assignment of more than a 10 percent rating under Diagnostic 
Code 5206, while the extent of limitation of extension 
demonstrated would not support assignment of more than a 10 
percent rating under Diagnostic Code 5207.

The range of motion of the left elbow, which was 
demonstrated on the January 2001 examination, indicates that 
limitation of left elbow flexion and extension clearly do 
not satisfy criteria for assignment of more than a 40 
percent evaluation, even taking account of a left elbow 
flexion contracture.  The Board notes that the 40 percent 
evaluation assigned under Diagnostic Code 5207 for 
application to limitation of extension of the elbow of the 
minor arm is the highest rating provided by this diagnostic 
code.  Additionally, the Board notes that a 40 percent 
evaluation is the highest rating provided by Diagnostic Code 
5206 for application to limitation of flexion of the elbow 
of the minor arm.  

The evidence of record covering the period since February 6, 
1996 does not demonstrate that the left elbow is ankylosed, 
i.e., that it is fused, or that there is flail joint 
involving the left elbow.  Accordingly, a 50 percent rating 
is not warranted for the veteran's left elbow disability 
under Diagnostic Codes 5205 or 5209.  

The evidence of record covering the period since February 6, 
1996 also demonstrates that the veteran experiences some 
functional loss of the left elbow because of pain, weakness 
and fatigability.  However, he is already assigned the 
maximum rating for limitation of motion of the elbow of the 
minor arm, and a higher rating based on painful motion is 
not warranted.  Johnston v Brown, 10 Vet. App. 80 (1997).  

The Board has reviewed the entire evidence of record and 
finds that the 40 percent rating assigned by the RO for the 
veteran's left elbow disability, effective from February 6, 
1996, reflects the most disabling this disorder had been 
since that time.  Fenderson, supra.


Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, there is no 
showing that the veteran's service-connected left elbow 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated by the currently 
assigned 40 percent evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to 
remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


B.  SMC based on Loss of Use of the Left Hand

Special monthly compensation is payable if a service-
connected disability results in anatomical loss or loss of 
use of one hand.  38 U.S.C.A. § 1114(k) (West 1991); 38 
C.F.R. § 3.350(a) (2001).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of 
grasping, manipulation, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (2001).

The most recent VA examination for rating purposes indicated 
that the veteran remains capable of performing activities 
with the left hand requiring a capacity for grasping and 
manipulation.  In this regard, it was found that the veteran 
retains the ability to grasp by pinching an object between 
the left thumb and index finger, an act which requires fine 
motor control.  In addition to retaining a measure of fine 
motor control, the veteran retains some degree of sensation 
and feeling in the hand.  Especially noteworthy is that the 
examining physician specifically stated that acts of 
grasping and manipulation could be accomplished better with 
the veteran's own hand than with an amputation stump fitted 
with a prosthesis.  The Board does not dispute the 
contention that disability involving the veteran's left hand 
limits his ability to adequately perform certain activities.  
However, the degree of retained function of the hand remains 
greater than that which would be served by an amputation 
stump with prosthesis in place.  

C.  TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating 
Disabilities provides an evaluation of less than 100 
percent, it must be determined that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.19 (2001).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In turning to the facts of this case, the Board notes that 
service connection is in effect for the following 
disabilities:  left ulnar neuropathy, evaluated 50 percent 
disabling; limited range of motion of the left elbow, 
evaluated 40 percent disabling; myofascial pain of the left 
shoulder, evaluated 20 percent disabling; and myofascial 
pain of the cervical spine, evaluated 10 percent disabling.  
A combined rating of 80 percent is in effect for service-
connected disabilities.  

Therefore, the veteran meets the schedular requirements for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities set 
forth in 38 C.F.R. § 4.16(a).  A total rating based on 
unemployability may be granted, if the evidence demonstrates 
that the veteran's service-connected disorders render him 
unemployable.  

In statements made in support of his claim for TDIU, the 
veteran, at first, indicated that he last worked full-time 
in February 1994; he later indicated that he had returned to 
work full-time around January 1999.  He reports completing 
two years of college and having received training in 
design/drafting; he relates that he has held jobs in the 
field of aircraft, mechanical and electrical design.  He 
notes that he works at a computer.  His employment duties 
have been sedentary in nature.  The Board must determine, 
then, whether the veteran's service-connected disabilities, 
considered against the backdrop of his education and 
occupational experience, precluded substantially gainful 
employment during the period from February 1994 to about 
January 1999.

With respect to service-connected left ulnar neuropathy, the 
medical evidence demonstrates that there is significant claw 
hand deformity and weakness of the forearm.  However, the 
veteran retains some fine motor control of the left hand, as 
evidenced by the fact that he has good power of the thumb 
and index finger.  In any event, the veteran has 
acknowledged that he operates his computer with his non-
service-connected right hand.  With respect to service-
connected disorders of the left elbow and left shoulder, the 
veteran has significant limitation of motion of each of 
these joints.  In particular, it appears that he is unable 
to raise the left arm above shoulder level.  With respect to 
a service-connected neck disorder, the veteran experiences a 
moderate degree of limitation of motion of the cervical 
spine.  Clearly, the combined impact of limited motion of 
left elbow, left shoulder, and neck would make strenuous 
labor infeasible.  However, the veteran's computer jobs do 
not require that he perform overhead tasks or that he 
physically exert himself to any appreciable extent.  In sum, 
a review of the record does not establish that the veteran's 
service-connected disabilities, during the period from 
February 1994 to about January 1999, actually precluded him 
from pursuing some form of substantially gainful employment, 
consistent with his education and occupational experience.  

For all the foregoing reasons, the claims as to the 
propriety of ratings assigned for a left elbow disability, 
SMC based on loss of use of the left hand, and TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

ORDER

A rating greater than 20 percent rating for the service-
connected left elbow disability prior to February 6, 1996 is 
denied.  

A rating greater than 40 percent rating for the service-
connected left elbow disability as of February 6, 1996 is 
denied.

Entitlement to SMC for the loss of use of one hand is 
denied.

Entitlement to a TDIU is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



